Title: To John Adams from Benjamin Rush, 20 September 1811
From: Rush, Benjamin
To: Adams, John



My dear Sir
Philadelphia Septr 20th: 1811

I shall begin my letter by replying to your daughters. I prefer giving my Opinion & Advice in you her Case in this way. You and Mrs Adams may communicate it gradually and in such a manner as will be least apt to distress and alarm her.
After the experience of more than 50 years in cases similar to hers, I must protest agst: all local applications, and internal medicines for her relief. They now and then cure, but in 19 Cases Out of 20 in tumors in the breast, they do harm, or suspend the disease Until it passes beyond that time in which the only radical remedy is ineffectual. This remedy is the knife. From her account of the Moving state of the tumor it is now in a proper Situation for the Operation. Should She wait ’till it suppurates, or even inflames much, it may be too late. The pain of the Operation is much less than her fears represent it to be. I write this from experience having about two Years ago had a tumor of perhaps a larger Size cut out by Dr Physick from my Neck. I was surprized when the Doctor’s assistant told me the operation was finished, and could not help saying After Cæsar when he had finished his conquests—“and is this All.”—I repeat again—let there be no delay in flying to the knife. Her time of life—calls for expedition in this business, for tumors such as hers tend much more rapidly to cancers after 45, than in more early life. I sincerely sympathize with her, and with you and your dear Mrs Adams in this family Affliction, but it will be but for a few minutes if She submits to have it extirpated, & if not, it will probably be a Source of distress and pain to you all for years to come. It shocks shocks me to think of the Consequences of procrastination in her case.
And now for your letter. It is like all your Others. My Son has just now Snatched it from before me and taken it next door to read it to his wife, who feasts upon all your letters. I have good reason to believe as you do of Mr Whitefield sensibility to Scandal notwithstanding the Speech your friend has told you he made when interrogated upon that Subject. I once mentioned to him a reflection Lord Hillsborough had the day before made upon him & the Methodists to Mr: Deberdt, when I was in London. He instantly Started from his Chair,—walked hastily up & down his room,—and showed Other marks of great emotion—“what does the man mean (said he) by saying the Court has treated me with neglect? Have they not encouraged Foot to bring expose me to upon the Stage? Is not this persecution? yes—they have done every thing to injure me that the laws have permitted them to do.” In my occasional visits to him, I perceived Other marks of his feeling for honor and Character besides the One I have mentioned. I will recollect too that he now & then Spoke of the men that had opposed and injured him As Other folks write of their political & medical enemies.—If this does not justify,—it may serve at least to palliate their Conduct, for with all, Mr W—— infirmities of temper. I have always beleived him to be a truly good Man.
I am sorry your income is not equal to Mr: Richardson’s Account of it, but I am glad to find it is derived from a terra firma. Our banks have not only depreciated gold and Silver, but many of them by their failures, and Counterfits have injured hundreds Of our Citizens. The Stock of the bank of the United states which sold a few months ago at 148, is now dull at 90, nor has any interest been paid upon it for nearly a year past. widows, orphans, aged citizens & public institutions suffer greatly by this event. It is to be lamented the losses and distress thus incurred, has not fallen upon the projectors, and original Stockholders in that bank. I know of but One of that Class of people who has been injured by it, and that is Mr Boudinot. His loss amounts upon the fall of his Stock he says to 20,000 dollars—a small deduction from an immense estate made out of the rags, and bellies and blood of the Soldiers of the American Revolution, & for which he worships the names of Washington and Hamilton.
“The World (says Dr South) was made for the bold.” This was the case formerly. It seems now to be the portion of the artful as well as the bold.
Adieu—Ever yours
Benjn: Rush